Remarks
Applicant amended claims 1, 3, and 6; canceled claims 7-8 and added claims 21-22 and presented claims 1-6 and 9-22 for examination.

Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.
With respect to the independent claim 1, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of parsing files in a configuration directory of the management process, a report directory of the management process, or a combination thereof for determining a respective name of each of the one or more extraction processes and each of the one or more replication processes for applying the discovery pattern. 
Claim 9 is allowed because it recites similar limitation to claim 1. In particular,  the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of determining a name, an install directory, a configuration file path, and a report file path of the management process; determining a configuration directory and a report directory of the management process from the configuration file path and the report file path, respectively; identifying and parsing configuration files in the configuration directory of the management process and report files in the report directory of the management process; determining a respective name of each extraction process and each replication process of the DBMS from the parsed configuration files, the parsed report files, or a combination thereof; determining a respective configuration file path and a respective report file path for each extraction process of the DBMS and for each replication process of the DBMS; and determining an extraction processes count and a replication process count for the management process of the DBMS as recited in claim 9.
Claim 19 is allowed because it recites similar limitations to claim 9.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159